  

Exhibit 10.1

 

AGREEMENT OF

UNILATERAL OPTION FOR THE PURCHASE OF MINING CONCESSIONS

OF THE

ALFIL MINING PROJECT

FROM

IVAN RAYLAN

TO

SERENA GOLD LLC

 

In Santiago, Chile on August nine two thousand and twelve, before me, Antonieta
Mendoza Escalas, Notary Public, domiciled at San Sebastian 2750, Santiago,
Chile, appear: Mr.Ivan Raylan, russian, married, engineer, bearer of National
Identity Card for Foreigners Nº , domiciled at Augusto Leguía Norte 100, of.
403, Las Condes, owner of the mining concessions that are described in detail
below, on the one hand, hereinafter also referred to as “the OFFEROR”; and on
the other party, Mr. Jose Manuel Borquez Yunge, chilean, attorney, on behalf, as
it shall be evidenced, of SERENA GOLD LLC, a company organized under the laws of
the State of Nevada, United States of America, with an address for these
purposes at Vitacura 2939, piso 10, Santiago, referred to as “the OPTIONEE”, the
persons appearing being of age, and having provided evidence of their identity
with the above mentioned identification cards, and they expressed that through
this act have agreed on this unilateral option contract for the purchase of
mining properties:

 



 

 

 

 

FIRST: Mining Concessions: the Offeror is the sole owner and controller of 100%
of the following concessions,: " A) "ALFIL UNO", recorded on page 4282 Nº 2028
of that same year at the Discoveries register of the Mining Properties Registrar
of La Serena of the year 2010, its National Roll Number being 04101-1608-1. B).
" ALFIL DOS", recorded on page 4285 Nº 2029 of that same year at the Discoveries
register of the Mining Properties Registrar of La Serena of the year 2010, its
National Roll Number being 04101-1609-K; C) " ALFIL TRES" recorded on page 4287
Nº 2030 of that same year at the Discoveries register of the Mining Properties
Registrar of La Serena of the year 2010, its National Roll Number being
04101-1610-3. D) " ALFIL CUATRO", recorded on page 4291 Nº 2031 of that same
year at the Discoveries register of the Mining Properties Registrar of La Serena
of the year 2010, its National Roll Number being 04101-1611-1. E) " ALFIL
CINCO", recorded on page 4294 Nº 2032 of that same year at the Discoveries
register of the Mining Properties Registrar of La Serena of the year 2010, its
National Roll Number being 04101-1612-K. F) "ALFIL SEIS", recorded on page 4297
Nº 2033 of that same year at the Discoveries register of the Mining Properties
Registrar of La Serena of the year 2010, its National Roll Number being
04101-1613-8. All such mining concessions are located in the Province of
Coquimbo, Fourth Region of Chile, in the mining district called Quebrada de
Talca, and all of them are included permanently in the National Register of
Mining Concessions.

A map that depicts the details of these mining concessions is attached to this
deed as Annex A.

 

SECOND: Declarations. The offeror declares and guarantees that:

 

a) It has the sole and excluding domain over the exploration concessions which
enable him to explore in permanent way, any concessible substance in the same
land and that were acquired with fair title, in good faith, according to the
law, regulations and other applicable laws;

 

b) That its filing process was followed in accordance to the Law, regulations
and all other applicable rules;

 

c) That the said properties are in good standing as a result of proper and
timely payment of all their mining patents;

 

d) That the said properties are free from obligations, mortgages, prohibitions,
restrictions, injunction orders, promises, options, royalties or other personal
or contractual rights whatsoever, mining royalties, contracts of leases or
obligations of any type in favor of third parties and also free of litigations,
debts or other judicial or voluntary restrictions that could affect its
ownership, use and possession or any of its rights;

 

e) It has and keeps in total good standing all the permits, approvals and
necessary authorizations for the exploration activities that shall be developed
in the exploration concessions;

 

f) That the execution of this contract, as well as its application and
execution, do not violate neither shall violate, do not infringe, neither shall
infringe nor they shall cause for the offeror, the nonfulfillment of any other
agreement, whether in writing or verbal, registered or not, registered in a
private act or in public deed, which could have been granted in CHILE or abroad;

 

g) That the offeror has not subscribed or entered into any contract or agreement
that shall in any way be related and/or linked with anyone of the mining
exploration concessions or with this contract and that no bonus, right, contract
or agreement exists that is related or could be related with the mining claims
or that in any way shall impose or could impose any burden or obligation to the
offeror and/or that affects or could affect the rights and guarantees
established in favor of the optionee, by virtue of this contract;

 

h) That no pending trial exists in which the offeror is part or intervene as
third part and that the offeror does not have any knowledge regarding the
existence of possible vices that could affect to mining exploration concessions
already created identified, nor regarding pending legal actions that affect or
could affect or be related or shall be related in any form with the mining
mining exploration concessions that, by virtue of this act offers to sell and to
transfer;

 



 

 

 

THIRD: unilateral option to Purchase:

 

By virtue of this contract the offeror grants to the optionee the unilateral
option to purchase the mining concessions under the terms of article 169 of the
Code of Mining, and offers it irrevocably to sell, to assign and to transfer the
mining concessions described in detail in clause First in the period, price,
forms of payment, terms , conditions, formalities and other provisions that are
stated herein so that SERENA GOLD LLC shall have the option to purchase a 100%
undivided interest in all of the mining concessions described in Clause First of
this Agreement, which is granted irrevocably, so that the offeror shall not be
able to retract neither to renege of its offer. In order to attain the
abovementioned purposes, the offeror, in full understanding and by this act,
expresses his consent for the eventual sale and purchase of said mining
concessions.

 

The optionee, in its own name, in this act declares to have received the offer
and the unilateral purchase option and reserves its ability to exercise it
freely in the terms and the conditions set forth in this contract.

 

FOURTH: Term to exercise the unilateral option: The unilateral purchase option
offered under this Contract is granted for 790 days from the date of the
execution of this deed, that is to say, it shall conclude the 790 days after
signing date

 

Any time, during this period, the optionee could state its decision to accept or
to reject the sales offer of the mentioned mining exploration concessions or of
the mining claims of said mining exploration concessions, being voluntary for it
to grant or deny such an acceptance, but subject , in said act, to the terms and
conditions as expressed in this contract.

 

In case the optionee chooses to exercise the unilateral option of purchase of
the created mining exploration concessions or of the mining claims offered to be
sold within the term abovementioned, the optionee shall execute it by means of a
public deed of acceptance granted before the same Notary that authorizes this
contract, or before his replacement or subrogate at any title, within the term
of 790 days and one working day starting from the date on which this public deed
is granted.

 



 

 

 

In case the optionee states its intention to exercise the proposed unilateral
option of purchase, and in the case there are all or any pending payment of
installments as set forth in the following clause Fifth, it shall hand over to
the relevant Notary, simultaneously with the execution of the deed of
acceptance, one check, note at sight or certificate of deposit, renewable and
endorsable, made in the name of the offeror, for an amount of cash
representative of the total price or balance of the unilateral purchase option
that may be outstanding at such point , as specified in the following clause
Fifth, with the instruction to hand it over to the offeror, in exchange for the
execution of the corresponding receipt in writing and upon the exhibition of a
certificate issued by the Mining Property Registrar of LA SERENA that credits
those to be inscribed in favor of the optionee or its grantee, the offered
created mining exploration concessions or mining claims indicated in the clause
First, free of any mortgage and obligations, prohibitions and legal restrictions
and litigations.

Upon execution of this instrument, by the optionee or its assignee, of the
abovementioned public deed of acceptance, the purchase agreement shall be deemed
as being complete, in the understanding that it is comprised of this unilateral
option contract and by the said deed of acceptance.

 

The bearer of the authorized copies of both deeds shall be empowered and is
empowered to require the inscriptions, subinscriptions and pertinent
annotations.

 

FIFTH: Price of the Offered Purchase Option:

 

The total price of the purchase option offered regarding the mining exploration
concessions created offered and/or of the mining claims, object of this
contract, is the amount of $500,000 dollars of the United States of America,
that shall be paid to the Offeror, according to the following calendar:

 

Payment Amount Date   Item  $          5000  31/12/2012      $            38,000
20/12/2012   Proceed with Option Agreement1  ongoing 17/04/2013   Fund
Pre-drilling Work  $            38,000 09/05/2013   Option Payment1  $         
190,000 17/09/2013   Finish Pre-drilling Work2  $            38,000 05/11/2013  
Option Payment1  ongoing 15/12/2013   Fund Drilling Program  $          570,000
12/04/2014   Finish Drilling2  $            38,000 04/05/2014   Option Payment1
 $                   -   14/05/2014   Finish Work Program Report  $         
340,000 14/12/2014   Final Option Payment1

 

Both parties agree that this contract of unilateral option shall be governed by
the provisions set forth in article 169 of the Mining Code, in a way such that
for the optionee it is absolutely voluntary to accept the irrevocable offer.
Lack of payment beyond 60 days after the due date of any of the specified
installments shall imply that the optionee has opted not to persevere in this
contract and not to accept the irrevocable offer.

 



 

 

 

 

Each payment made shall be cumulative as part of the total purchase price, and
shall not be subject to any form of indexation except for the appreciation as a
result of its denomination in dollars of the United States of America and it
shall not yield interest. The respective installments shall be paid in their
equivalence in Chilean pesos national currency as per the dollar exchange rate
as published in the Official Gazette of the day preceding that of the payment,
as per the provisions of clause Ninth of this agreement.

 

The payment of each one of the installments of the price shall be made at the
domicile of the Notary who authorizes this deed, against the execution of a
public deed of receipt by a representative duly appointed for such purpose by
the offeror that must be signed by the offeror. Nevertheless, the payment
obligation of each of the installments shall be deemed to be fulfilled entirely
and appropriately, by the delivery to the Notary that authorizes this deed, or
to his successor or alternate, of one check, bill at sight or deposit to term to
the order of the offeror, in pesos, Chilean national currency, covering the
total of such installment or the outstanding balance as of the date in which the
optionee pays the installment or else exercises the unilateral option,
calculated in the form foreseen in the clause Ninth with an instruction to be
handed v over to the offeror against the execution of the corresponding receipt
deed and upon the presentation of the certificate by the Mining Property
Registrar of La Serena that confirms that the concessions agreed to be sold by
this contract are held by the optionee in his name.

 

In case the optionee wants to exercise its unilateral option to purchase before
the expiration of the term provided for in this contract, the optionee shall pay
in that instrument the amount of money corresponding to all the installments of
the outstanding balance. To this end, the optionee shall provide the Notary that
authorizes this deed or his successor or substitute the check, bill at sight or
deposit corresponding to the outstanding balance so that the Notary shall give
it to the offeror against the execution of the corresponding public deed of
receipt and of cancellation of the price balance and upon the presentation of
the Certificate of Effective Ownership in favor of the optionee.

 

Furthermore, the optionee shall communicate to the offeror, by means of a
certified letter, no later than the next 15 days from the date of the granted
acceptance deed, of its decision to exercise the offer.

 



 

 

 

 

For all legal purposes, it is set forth that the individual price of sale of
each one of the exploration concessions or of the mining claims, as identified
in the clause First of this instrument, is the one resulting from dividing the
total price of sale by the number of hectares.

 

In addition to the aforementioned price, once the option has been exercised by
the Optionee, and once Commercial Exploitation of the mining holdings has
commenced, its successors under any title who represent its rights or the person
who is the owner of the Mining Concessions, undertakes to pay to Mr.Ivan
Raylyan, or to the person or entity which may represent his rights, subject to
the performance of the conditions and/or time periods that are mentioned, the
royalty that is referred to in number One of this clause. ONE. The Royalty shall
consist of a quantity equivalent to two percent of the Net Smelter Return or
sales of Products, hereinafter also known as “NSR” upon any metallic or
non-metallic substance, in any of its states, produced during all of its useful
life in any of the Mining Concessions of the Company and/or to those that are
within the Area of Interest and that have been acquired or rented, by mutual
agreement of the Parties through the Sociedad Contractual Minera El Tesoro, and
before the exercise of the option by THE OPTIONEE, its successor or assignee.
TWO. The aforementioned royalty shall be applicable only if, copulatively, the
Optionee or its assignee: i) Constructs a Mine on one or more of the Mining
Concessions, ii) Ore is extracted from the Mine that is smelted until leaving it
in a state of concentrate, precipitate or in any other commercial condition, and
iii) Commercial Production is commenced, hereinafter “Commercial Production”.
Commercial Production shall be understood as: a) the sale of ore extracted from
all or some of the Mining Concessions to third persons who are related or who
are not related to the Optionee; or b) the internal or external dispatch of
concentrates, precipitates or other products that come from the Mining
Concessions that have been sold to a Chilean or to a foreigner, not related to
the Optionee, the dispatch being carried out once the Mine is constructed. In
both cases a) and b), it shall be necessary that exploitation of the Mining
Concessions designed to generate an economic return must have commenced.
Exploitation that is carried out to perform metallurgical tests that the
Optionee deems advisable and, in general, those aimed at evaluating the source
shall not be considered. THREE. Once the Royalty has accrued, it shall be paid
within sixty business days following the end of the previous calendar semester.
For such purposes the Optionee shall prepare a liquidation of the bi-annual
royalty with sufficient records to determine where it comes from that it will
make available to the Offeror together with the value that corresponds to the
Royalty. The sales invoice to the smelter together with the respective bill of
lading and the documents that represent the corresponding deductions shall be
understood to be sufficient records. If the Offeror do not make observations to
the liquidation within thirty business days from its delivery by the Optionee,
it shall be understood that said liquidation and its payment has been
definitively and totally approved. FOUR. The Offeror declares that he is aware
that the obligation stipulated in this clause has a conditional character given
that it is subject to certain facts that depend upon third persons, from one of
the parties and also on the characteristics themselves of the activities of
exploration or exploitation on the Mining Concessions. Moreover, the Offeror
acknowledges and states its agreementt the Optionee –given the contractual
position of purchaser that it will eventually have and taking into consideration
the technical suitability and professional experience of its administration-
decides, in its sole discretion, if it performs a Feasibility Study or not, if
it initiates or not the construction of a Mine, which includes one or more
Mining Concessions, which Mining Concessions are included for their exploitation
and/or for the purposes that are considered timely or advisable, if Commercial
Production commences or not, the class, size, type, modalities, techniques,
timing, time periods and other particularities of the Feasibility Study of the
Mine and of the Commercial Production. FIVE. The Optionee shall have the right
to mix the ore of the mining holdings with ore that it obtains from adjoining
properties, subject to the condition that prior to said mixing, it adopts and
applies reasonable practices and procedures for weighing, determination of the
water content, sampling as assay, and it must as well utilize reasonable and
exact recovery factors to establish the quantities of products derived or
attributable to the ore extracted and produced by the mining holdings. SIX. the
Optionee or the person who is the holder of the Concessions must notify the
Offeror through a certified letter delivered by a Notary regarding its
compliance with the conditions and facts that give rise to the initiation of the
payment of the Royalty referred to in this clause as soon as it occurs. The
payment of the Royalty shall be made in the offices of the Notary who
authenticates this Agreement, or of the person who substitutes for, succeeds or
replaces him, by means of a cashier’s check or a bank check in the name of the
Offeror and against the signing of a public deed of receipt of payment and
release and/or the issuance of the corresponding tax document. The conditional
obligation of the Optionee to pay the quantities mentioned in this clause shall
be understood to be complied with, fully and timely with the delivery to the
Notary who authenticates this deed, or the person who substitutes for, succeeds
or replaces him, of the cashier’s checks or check in common currency in the name
of the Offeror, calculated in the manner established in the heading of this
clause, between the first and sixtieth business day counting from the end of the
respective semester. The Notary shall not deliver to the persons indicated or to
their replacements designated by the corresponding administrative
decision-making body the cashier’s checks or check mentioned without it being
against the signature of the corresponding public deed of receipt and release.
The notarial fees that are incurred because of these payments shall be the
burden of the Optionee or the person who is the holder of the Concessions.
SEVEN. The quantities referred to in this clause shall only accrue once the
facts that are stipulated have occurred. However the Royalty –as previously
indicated- has a conditional or modal character and, for the same reason,
enforcement actions do not derive from it; and even in the event in which the
Royalty accrues, the Offeror, moreover, waive, plainly and fully, such
enforcement actions. The parties make an express record, in any case, that once
the Royalty stipulated in this clause has accrued, the Offeror shall only have
an action to require its payment, if such payment is not made in accordance with
this clause. EIGHT. The Optionee may opt, at any time, to purchase one hundred
percent of the Royalty, this is the right to receive one percent of the Net
Smelter Return, for the quantity equivalent in national currency to [ ] dollars
of the United States of America in accordance with the observed exchange rate on
the date of actual payment, deducting from said amount the royalties previously
paid. NINE. In the event that the Offeror intend to alienate under any title the
Royalty to a third person, they shall deliver a written notice to the Optionee
to such effect (a “Notice of Offer”). The Notice of Offer shall indicate the
intent of the Offeror of realizing the alienation, the name and the address of
the interested third person, and the terms and conditions that are proposed for
the transfer. A Notice of Offer shall be considered a firm and irrevocable offer
to alienate the Royalty in accordance with the terms of the same and by virtue
of this clause. The Optionee shall have thirty days counting from the date that
it receives the Notice of Offer (the “Time Period of the Offer”) to notify the
Offeror in writing (a “Notice of Acceptance”) that it wants to acquire said
Royalty, at the price, under the terms and conditions of sale that are indicated
in the Notice of Offer or at the price that is indicated in number eight above,
in the sole discretion of the Optionee. If the Optionee timely remits its Notice
of Acceptance, the parties must execute the purchase agreement of the Royalty in
a closing (“Closing”) that shall take place in the offices of the Optionee
within the thirty days following the date in which the Offeror receive the
Notice of Acceptance. At the Closing: (i) the Optionee of the Offer shall pay
the price of the purchase agreement for the Royalty on the spot and in cash or
in funds that are immediately available, electronically transferred to the bank
accounts designated by the Offeror, (ii) the Offeror shall sign together with
the Receiver of the Offer public deeds that set forth the transfer of the
Royalty indicating that the Royalty is transferred to the Optionee free of any
charge or lien of any type or class. If the Optionee: (i) opts to not acquire
the Royalty, (ii) does not deliver a Notice of Acceptance to the Offeror within
the Time Periods of the Offer or (iii) does not sign the public deed
materializing the transfer of the same and does not comply with its obligations
at the Closing, the Offeror may alienate the Royalty that they had originally
offered in the Notice of Offer to the person(s) that were specified in the
Notice of Offer at the price and in the quantity, terms and conditions that are
indicated therein, but only if the Offeror realize the alienation to said
Person(s) within a time period of up to thirty days from the date in which the
Offeror were empowered in such sense. Once said time period has passed, the
Offeror may only alienate the Royalty to a third person after again realizing
the process of offer indicated in this number.

 



 

 

 

 

SIXTH: Waiver of the Right to Exercise the option: Should the optionee state its
intention not to accept the proposed offer, within the term of 790 days and one
working day as specified in the previous clause Fourth, or by means of a public
deed, then the optionee shall expressly state its intention not to persevere in
the option contract; or if the optionee does not pay any of the installments of
the price as contemplated in the previous clause Fifth, the irrevocable option
to purchase provided for in this instrument, shall immediately become null and
void and, from that very moment, the optionee waives the right to request the
refund of any amount of money paid to the offeror as part of the price, so that
such amounts may be legally retained by the offeror as damages.

 

SEVENTH: Exchange rate: For purposes of the payment of the amounts specified in
this instrument, the amounts denominated in Dollars of the United States of
North America shall be converted into Pesos, Chilean national currency ,
according to the “observado” exchange rate that publishes the Official Gazette,
corresponding to the day preceding the date of effective payment, or if this
exchange rate does not exist, according to the exchange rate that replaces it or
that shall reflects the better exchange rate between the U.S. dollar and the
Chilean pesos.

 

EIGHTH: Right to explore: By this instrument, the offeror expressly authorizes
and empowers the optionee to carry out in exclusive form, mining exploration and
prospecting tasks on all and every one of the offered permits created and/or on
the mining claims detailed in clause First, in the understanding that, starting
from this date the optionee is specifically authorized to make all kinds of
reconnaissance works, exploration, research, prospecting and, in general, to
effect all kinds of mining investigation or development works that allow it to
make a quantitative and qualitative evaluation of the existing mineral
substances, by using its staff of geologists, engineers, etc., whether employees
or independent contractors, and for such an effect, to access these concessions
of exploration created and/or in the mining claims all kind of equipment and
machineries, owned or owned by a third party, to carry out the mentioned works
or others which may be necessary for the mentioned purposes and objectives,
either directly or through other companies that the optionee hires for these
effects. In the event the optionee forgoes the unilateral option or decides not
to exercise it or this remains without effect for any one whatsoever of the
reasons provided for in clause Sixth, the optionee shall act as follows: ONE.
Hand over to the offeror, within the term of ninety calendar days from the
occurrence of any one of the facts previously mentioned, at its own cost and
expense and at no charge to the offeror, a copy of all the geological,
geochemical, geophysical information, of samples and drillcores; of grades, of
maps drafted of the obtained from the permits of the mining claims, and, in
general, copy of all the data obtained and pre-feasibility studies or
feasibility or other studies being carried out as a result of the exploration or
development program implemented. TWO: Leave for the benefit of the offeror the
facilities, constructions, improvements, works, ponds and other elements located
in the superficial area of the mining claims, unless they are removed by the
optionee within three months following the termination of this contract, without
detriment neither destruction of themselves, neither of the tunnels and/or
galleries that may have been built during the exploration. This removal could be
implemented by the optionee within the three following months from the date in
which it communicates its decision not to exercise the offered option or that it
may be deemed that such decision has been made by the benefitiary . THREE: The
optionee shall not, in any way, be bound to demolish, clean or reconstruct any
civil engineering works which third persons may have carried out as part of the
concessions before the conclusion of this contract. It is also understood that
the old and abandoned works which are actually included in the concessions and
in this clause, are free of civil liability.

 



 

 

 

 

NINTH : Prohibitions: The offeror constitutes voluntary prohibition not to
transfer neither to pledge nor to execute any contracts regarding the created
mining exploration concessions and/or of the mining claims singled out in the
clause First, without the previous, expressed consent in writing by the
optionee. This prohibition may be recorded in the Registry of Prohibitions of
the respective Mining Property Registrar by the bearer of an authorized copy of
this deed notwithstanding the inscription of this contract in the Registry of
Mortgages according to the provisions set forth in article 169 of the Mining
Code.

 

TENTH: Minimum investment commitments: In order to keep the option in force
pursuant to this agreement, the optionee shall, in addition to making the
payments provided for in Clause Fifth, and, in conjunction with the same, make
the following minimum investment commitments and mimimum expenditures that shall
be made in the course of carrying out the evaluation, exploration and
development of the mining concessions optioned that are described in Annex B

The offeror, during the term this option agreement is in force shall have the
right to visit the properties, provided that prior notice is given to the
optionee, as well as to review the accounting reports that evidence the
investments and expenditures made by the optionee.

The Optionee shall send a summary report of expenditures to the Offeror within
60 days after a specified date and if any expenditure is not validly challenged
by the Offeror within a further 30 days the expenditure shall be deemed to be
approved and final.

 

ELEVENTH: Assignment of the Contract: the optionee may at any time, transfer,
assign or in any way dispose in whole or in part of its rights in this contract
in favor of a third party, provided that it is authorized by the Offeror and
that the assignee and buyer of such rights states in the contract that serves as
purchase deed, that the party shall exactly meet any and all the obligations
that the optionee has contracted in favor of the offeror by virtue of this
contract, in the same terms and as if this contract had been entered by such
assignee with the offeror and committing the former to impose the same
obligations to any future assignee.

Notwithstanding any of the above, the optionee may at any time, transfer, assign
or in any way dispose in whole or in part of its rights in this contract in
favor of a controlled subsidiary or affiliate of Serena Gold LLC.

 

TWELFTH : Form of Sale and Reparation: The offered mining exploration
concessions and the mining claims, shall be sold as is, in the state in which
they actually are, with all their customs, rights and active and passive
easements, free from mortgages, obligations, prohibitions, litigations,
injunction orders, contracts of on-site purchase of minerals, leases, or any
other kind of instruments or contracts, obligations, real and personal rights
that forbid the free use, possession, disposition and waiver of the exploration
concessions and of the mining claims that are identified in clause First and
under the same conditions as those declared in clause Second. The offeror shall
respond of the remediation in accordance to the Law.

 



 

 

 

 

THIRTEENTH: Defense, payments of patents and procedure: The Optionee shall adopt
all the judicial and extrajudicial measures that are necessary to maintain
properly created and effective the created mining exploration concessions
offered or the mining claims in this deed and to defend those mining claims and
the minerals that they contain from any claim by third parties. However, while
this contract remains in force, the offeror shall authorize the optionee or to
whom it appoints, to appear, in the defense of litigation cases or trials
related with the offered mining exploration concessions or with the mining
claims object of this contract, and for that purpose they shall grant the
corresponding judicial power of attorney. During the force of this contract, all
the expenses derived from the payment of the mining patents shall be borne by
the optionee or by its appointee, which shall be paid in the month of March of
every year by the delivery to the offeror in the month of April of every year,
the receipts that credit such a payment. The optionee will provide to the
offeror, if it is necessary, the original vouchers of payment of patents for any
legal step that may be required.

 

FOURTEENTH: The optionee or its assignee may carry out the explorations,
evaluations and studies that may allow it to justify its decision, at its sole
judgement and risk and account, to advance the project to the stage of
developing a Feasibility Study for the construction of a mining operation that
may process the minerals contained in the mining concessions described in Clause
First of this agreement. Upon conclusion of such Feasibility Study the optionee
or its assignee may decide to carry forward the decision to construct a mine
and/or a plant. As of the time that such construction decision is communicated
to the offeror, then thereafter the participation in the funding of the
development, construction and start-up shall be paid by Serena Gold LLC.

.

FIFTEENTH: Applicable law: this contract shall be governed by the laws of the
Republic of Chile. The same is agreed regarding the deed of acceptance of the
offer, as well as of the eventual amendments on one or the other. Further, and
for all situations not foreseen in this instrument, the parties do understand
and agree that in case conflict arises between this unilateral option contract
and its annexes, then, the provisions set forth in this option contract shall
prevail.

 

SIXTEENTH: Suspension of the contract due to force majeure: The implications of
this contract can be suspended only in the following cases and only during the
period during which such emergency lasts:

 

A: In case the optionee, in compliance of the legal norms, should request
special permits, whether required by the environmental, mining or any other
legislation, the time delay involved in the obtention of such permit/s shall be
discounted for purposes of the entering into force of this contract and during
this delay all the obligations assumed by the optionee in this unilateral option
contract shall be suspended, like for example, the payment of the unilateral
option installments, the one regarding the payment of the mining patents and/or
any other obligation assumed by the optionee, and it is understood that the same
provision can be applied in cases of damage to roads due to rain, snow,
earthquakes, natural disasters, etc.

 

B: If, as a result of an “event of force majeure” (as defined by the Chilean
Civil Code), the optionee is incapable of wholly or partially meeting the
requirements and the obligations of this contract, the party (the “affected
party”) shall notify the other party and explain the circumstances. The
obligations of the optionee affected by such circumstances shall be suspended
during the period of the force majeure. In addition, all of the terms and any
dates shall be adjusted to take into account the associated extensions and
delays due to such an event. The affected optionee shall exercise all reasonable
diligence in addressing the effects of the force majeure as soon as possible

 

SEVENTEENTH: Jurisdiction and Competence: For all the effects and purposes of
this agreement the parties set their address in the city of SANTIAGO, expressly
extending the jurisdiction to its Courts of Law.

 

EIGHTEENTH: Effectiveness and Validity: This agreement shall enter into force
for the benefit of, and shall oblige the parties or their respective successors
and assignees for this purpose, and shall replace and supersede any and all
written or oral agreements previously concluded and agreed to by the parties
with respect to the subject matter of this contract.

 

NINETEENTH: Notarial and Registration Expenses: The expenses and rights that are
generated on the occasion of this contract and by that of the acceptance of the
present offer and the fees for the inscriptions in the respective Mining
Property Registrar, shall be borne by the optionee who shall not in any way be
liable for any charge in the case of any tax and other personal charges that
could derive from this unilateral option for the offeror, and from the exercise
of the unilateral option of the mentioned purchase option provided in this
Agreement.

TWENTY: Communications: All communications between the parties which have not
been appointed any special way within this contract, shall be made by telefax
followed by a certified or notarial letter, to the addresses specified in this
contract.

 



 

 

 

 

IVAN RAYLAN

 

OFFEROR

 

/s/ Ivan Raylan

 

 

 

SERENA GOLD LLC

 

OPTIONEE

 

By: /s/ Eliron Yaron

 



 

